Case 1:20-cv-04679-RPK-MMH Document 13 Filed 04/19/21 Page 1 of 1 PageID #: 31




                                                               40 Broad Street, 7th Floor
                                                               New York, New York 10004
                                                               Telephone: (212) 943-9080
                                                               Facsimile: (212) 943-9082

                                                               John M. Harras
 April 19, 2021                                                Partner
                                                               jharras@vandallp.com
 VIA ELECTRONIC CASE FILING

 Hon. Lois Bloom, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:       Trs. of the Local 7 Tile Indus. Welfare Fund, et al. v. Artisan
                  Stoneworks, Corp.; Civil Action No.: 20 CV 4679 (RPK) (JO)

 Dear Magistrate Judge Bloom:

         This firm represents Plaintiffs in the above matter. Plaintiffs write jointly with Defendant
 to provide the Court with a joint status report, pursuant to the Court’s March 19, 2021 Order.

         On February 18, 2021, the parties appeared before the Court for an initial conference. At
 the initial conference, the Court encouraged the parties to continue their settlement discussions.
 On March 18, 2021, the parties informed the Court that they exchanged information to facilitate
 settlement negotiations. Since then, the parties have continued those negotiations. On April 14,
 2021, counsel for the parties conferred over the phone to discuss legal issues relevant to settlement.
 While the parties have made significant strides towards a settlement, they remain apart on how to
 resolve those legal issues. Accordingly, each party intends to serve written discovery on the other
 by April 23, 2021, unless a settlement is reached before that date.

        The parties thank the Court for its time and attention to this matter.

                                                Respectfully Submitted,
                                                      _/s/              _
                                                  John M. Harras

 cc: Counsel of Record (via ECF)




                                                   1
